Case 4:18-cr-00575 Document 55 Filed on 11/20/18 in TXSD Page 1 of 2




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               November 21, 2018
                                                                David J. Bradley, Clerk
Case 4:18-cr-00575 Document 55 Filed on 11/20/18 in TXSD Page 2 of 2
